Citation Nr: 0031554	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-13 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1977 and from September 1978 to April 1979.  

In a May 1985 decision the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for a psychiatric 
disorder on the basis that the disorder, which was initially 
documented in May 1980, was not related to service.  The 
veteran's request for reconsideration of that decision was 
denied in November 1991.  The veteran again sought service 
connection for a psychiatric disorder on multiple occasions, 
and in a July 1996 decision the Board found that new and 
material evidence had been presented to reopen the previously 
denied claim.  The claim was then remanded to the RO for 
additional development.  In a February 1998 decision the 
Board again denied entitlement to service connection for a 
psychiatric disorder, on a de novo basis, with a finding that 
the veteran's psychiatric symptoms result from substance 
abuse and personality disorders.  The veteran again claimed 
entitlement to service connection for a psychiatric disorder, 
and in a March 1999 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) determined that 
new and material evidence had not been submitted to reopen 
the claim.  The veteran perfected an appeal of the March 1999 
decision.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
psychiatric disorder in February 1998, and that decision 
became final in the absence of an appeal.

2.  The evidence submitted subsequent to the February 1998 
decision is not new, in that it is cumulative and redundant 
of the evidence considered by the Board in February 1998.


CONCLUSION OF LAW

The February 1998 Board decision denying entitlement to 
service connection for a psychiatric disorder became final, 
new and material evidence has not been submitted to reopen 
that claim, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in July 1976 
he reported a history of frequent trouble sleeping, 
depression or excessive worry, and loss of memory or amnesia.  
No psychiatric abnormality was found on examination.  His 
commanding officer referred him for a mental health 
evaluation in December 1978, following disciplinary actions 
in October and November 1978 and a finding that his 
performance was "ineffective."  As the result of the mental 
health evaluation in January 1979, the examiner found that 
the veteran did not manifest any signs of mental illness, 
although he was having difficulty adjusting to the military.  
He was again found not to demonstrate any significant mental 
illness in February 1979, and he was cleared for 
administrative discharge.

The initial documentation of the veteran having a psychiatric 
disorder occurred in January 1980, at which time his symptoms 
were initially diagnosed as drug abuse with secondary 
schizophrenia.  He reported a history of multiple drug use 
that began prior to service and escalated during service.  
Following additional treatment and evaluation, his symptoms 
were diagnosed as an atypical affective disorder and 
personality disorders.

VA and private treatment records, including the records 
pertaining to the veteran's claim for Social Security 
disability benefits, show that from January 1981 to August 
1995 he was hospitalized on numerous occasions in treatment 
facilities throughout the country.  The diagnoses for which 
he received treatment included alcohol and substance abuse, 
an anti-social personality disorder, schizophrenia, possible 
organic brain syndrome, major depression, dysthymia, and 
schizotypal personality disorder.  The records indicate that 
although the veteran received extensive treatment for a 
diagnosis of schizophrenia, the diagnosis was based on his 
reported psychotic symptoms and a history of psychotic 
breakdowns.  He demonstrated polysubstance and alcohol abuse 
consistently from 1980 to 1995, with multiple irregular 
hospital discharges due to illicit drug use.

The veteran also submitted statements from friends and family 
members showing that his behavior changed drastically 
following active duty.

A May 1983 VA psychiatric examination resulted in a diagnosis 
of chronic schizophrenia, chronic paranoid type.  That 
diagnosis was based on the veteran's report of having 
experienced a "nervous breakdown" during service, and did 
not include a review of his medical records.  In July 1993 
the RO provided the veteran an examination by a board of two 
psychiatrists, which resulted in diagnoses of major 
depression versus a schizoaffective disorder or with 
psychotic features in the past.  That examination included a 
review of the medical evidence in the claims file.

As a result of the Board's July 1996 remand, in October 1997 
the RO obtained a medical opinion from a VA psychiatrist 
regarding the nature and onset of the veteran's psychiatric 
disorder.  That opinion included references to the extensive 
medical evidence in the claims file and a thorough analysis 
of the veteran's inconsistent psychiatric symptoms and 
resulting diagnoses documented in those records.  The 
psychiatrist noted that the veteran had often been found to 
be an unreliable historian, that multiple attempts at 
psychological testing had been invalid due to his inflated 
responses, and that he continued demonstrating multiple 
substance abuse.  The psychiatrist also noted that although 
the veteran's symptoms were initially assessed as 
schizophrenia in January 1980, that period of treatment 
resulted in a final diagnosis of an adjustment disorder and 
polysubstance abuse.  She further noted that the evidence 
indicated that the veteran's substance abuse and behavioral 
problems had their onset in adolescence, prior to his initial 
period of service.  She found, based on the historical review 
of the veteran's symptoms and treatment since service, that 
his symptoms were properly diagnosed as polysubstance 
dependence and anti-social and borderline personality 
disorders.

The veteran has submitted numerous statements and provided 
hearing testimony to the effect that he first experienced 
psychotic symptoms while in service, and that he was 
hospitalized for a nervous breakdown in 1979.  The actual 
records of that treatment, however, indicate that no 
significant mental disorder was found.

Based on the evidence shown above, in the February 1998 
decision the Board denied entitlement to service connection 
for a psychiatric disorder.  The evidence received since then 
includes an April 1998 treatment summary showing that the 
veteran received treatment for schizophrenia, paranoid type, 
by history, and an adjustment disorder with disturbance of 
conduct (provisional).  The evidence also included private 
treatment records for April to July 1999 indicating that he 
received treatment for major depression.  That evidence does 
not describe any etiology or onset for the psychiatric 
symptoms.

The veteran provided testimony at a July 1999 hearing before 
the RO in which he again stated that he was treated for 
paranoid schizophrenia while in service.  He denied having 
any psychiatric problems prior to entering service.

II.  Analysis

As an initial matter the Board finds that the veteran was 
notified of the Board's February 1998 decision and did not 
appeal, and that the February 1998 decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Because a decision 
denying entitlement to service connection for a psychiatric 
disorder has become final, new and material evidence must be 
submitted in order for the Board to consider the substantive 
merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  In the absence of a finding that new 
and material evidence has been submitted, however, VA is not 
obligated to assist the veteran in developing that evidence.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).

In October 1998 the RO notified the veteran of the evidence 
required to substantiate his request to reopen the previously 
denied claim for service connection for a psychiatric 
disorder.  In response he submitted the 1998 and 1999 
treatment records described above.  He has not indicated the 
existence of any other evidence that is relevant to his 
claim.  The Board concludes that VA has fulfilled its 
obligation to notify the veteran of the evidence needed to 
substantiate his claim.

When a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered unless new and material evidence 
is submitted.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence submitted subsequent to 
the February 1998 decision, in the context of all the 
evidence of record, and finds that new and material evidence 
pertaining to service connection for a psychiatric disorder 
has not been submitted.  The evidence submitted following the 
February 1998 decision, including the medical records showing 
current treatment for a history of schizophrenia, an 
adjustment disorder, and major depression, with no reference 
to a relationship between the disorders and service, is 
cumulative and redundant of the evidence of record in 
February 1998.  The evidence considered by the Board in 
February 1998 showed that the veteran had received treatment 
for schizophrenia, an adjustment disorder, and major 
depression.  The veteran's testimony in which he asserted 
that he was initially treated for psychiatric symptoms in 
service is also cumulative of the evidence previously of 
record.  The Board finds, therefore, that the evidence 
submitted subsequent to the February 1998 decision is not 
"new."  Because the evidence is not new, its materiality 
need not be determined.  Smith v. West, 12 Vet. App. 312 
(1999).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a psychiatric disorder is denied.  


		
	N. W. Fabian
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


